DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, 16-18, and 20, in the reply filed on 6 April 2022 is acknowledged.  The traversal is on the grounds that the ISA did not find lack of unity over the same art and that no search burden has been shown.
Regarding the ISA not finding a lack of unity, the Examiner has not applied any requirements "different from or additional to those which are provided for in [the PCT]".  Under rule 13.2, the Examiner found that the common technical feature of the claims was not a special technical feature in view of the prior art.  Thus, the inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1.
Regarding no search burden having been shown, this is not found persuasive because the instant application is a national stage entry filed under 35 U.S.C. 371 and is therefore not subject to US restriction practice but rather subject to lack of unity practice, see MPEP 1893.03(d) and 823.  It is noted that undue search burden is not a criterion in lack of unity analysis.  The test is whether or not special technical features can be established.  It is noted that inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as set forth in pages 4 and 5 of the restriction requirement mailed 17 February 2022.  Therefore, given that the Examiner has properly established that inventions I and II lack unity as set forth in pages 4 and 5 of the restriction requirement mailed 17 February 2022, it is the Examiner's position that the restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 6 April 2022.

Claim Objections
Claim 2 objected to because of the following informalities:
It is suggested to amend "1" to "1," in line 1 of claim 2
It is suggested to amend "wherein Zn/Mg" to "wherein a Zn/Mg" in line 1 of claim 5
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16 and 17 recite compositions that is "consisting essentially of" or "consisting of" a recited composition.  However, the recited compositions in claims 16 and 17 do not add up to 100 wt% nor recite an element that makes up the balance of the composition.  Thus, one of ordinary skill of the art would be left in doubt as to the metes and bounds of the claim.  Therefore, claims 16 and 17 are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/237196 A1.
Regarding claim 1,
	WO '196 discloses a wrought (i.e., extruded, rolled, and/or forged [0031]) 7xxx Al alloy product (abstract) with a chemical composition [005-0029,0073] that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt% except for ratios).
Element
Claim 1
WO '196
Overlap
Zn
6.70-7.40
5.5-7.5
6.70-7.40
Mg
1.50-1.80
0.95-2.20
1.50-1.80
Cu
2.20-2.60
1.50-2.40
2.20-2.40
Cu/Mg
≥1.30
0.68-2.53
1.30-2.53
Zr
0.04-0.14
0.05-0.25
0.05-0.14
Mn
0-0.5
0.15-0.50
0.15-0.50
Ti
0-0.15
≤0.15
0-0.15
V
0-0.15
N/A
impur.
Cr
0-0.25
0-0.25
0-0.25
Fe
0-0.15
≤0.20
0-0.15
Si
0-0.15
≤0.15
0-0.15
Impurities
≤0.05 ea., ≤0.15 tot.
<0.03 ea., <0.10 tot.
<0.03 ea., <0.10 tot.


The thickness of the wrought products is 1.5-12 inches [0030] (i.e., about 38-305 mm).
As set forth in MPEP 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2,
	The claimed range of 2.35-2.55 wt% Cu continues to substantially overlap with the Cu range of WO '196 from 2.35-2.40 wt%.
Regarding claim 3,
	The claimed maximum Cu/Mg ratio of 1.7 continues to substantially overlap with the Cu/Mg range of WO '196 from 1.3-1.7.
Regarding claim 4,
	The claimed Cu/Mg ratio of 1.35-1.65 continues to substantially overlap with the Cu/Mg range of WO '196 from 1.35-1.65.
Regarding claim 5,
	The Zn/Mg ratio of WO '196 is 2.5 (5.5/2.2) to 7.9 (7.9/0.95) a range that overlaps with the claimed range of 4.0-4.6.
Regarding claim 6,
	The total amount of Cu+Mg of WO '196 is 2.45-4.60 wt%, a range that overlaps with the claimed range of at least 3.8 wt%.
Regarding claim 7,
	One of ordinary skill in the art may select a composition from within the disclosed ranges of WO '196 that meets a limitation of wherein the total amount of Zn, Cu, and Mg is above 10.7 wt%; see the table below (all values in wt% except for ratios).
Element
Claim 7
WO '196
Selected
Zn
6.70-7.40
5.5-7.5
7.20
Mg
1.50-1.80
0.95-2.20
1.60
Cu
2.20-2.60
1.50-2.40
2.30
Cu/Mg
≥1.30
0.68-2.53
1.4375
Zn+Cu+Mg
≥10.7
7.95-12.1
11.10
Zr
0.04-0.14
0.05-0.25
0.10
Mn
0-0.5
0.15-0.50
0.30
Ti
0-0.15
≤0.15
impur.
V
0-0.15
N/A
impur.
Cr
0-0.25
0-0.25
impur.
Fe
0-0.15
≤0.20
impur.
Si
0-0.15
≤0.15
impur.
Impurities
≤0.05 ea., ≤0.15 tot.
<0.03 ea., <0.10 tot.
<0.03 ea., <0.10 tot.


Regarding claim 8,
	One of ordinary skill in the art may select a composition from within the disclosed ranges of WO '196 that meets a limitation of wherein the total amount of Zn, Cu, and Mg is above 11.2 wt%; see the table below (all values in wt% except for ratios).
Element
Claim 7
WO '196
Selected
Zn
6.70-7.40
5.5-7.5
7.40
Mg
1.50-1.80
0.95-2.20
1.60
Cu
2.20-2.60
1.50-2.40
2.40
Cu/Mg
≥1.30
0.68-2.53
1.5
Zn+Cu+Mg
≥10.7
7.95-12.1
11.40
Zr
0.04-0.14
0.05-0.25
0.10
Mn
0-0.5
0.15-0.50
0.30
Ti
0-0.15
≤0.15
impur.
V
0-0.15
N/A
impur.
Cr
0-0.25
0-0.25
impur.
Fe
0-0.15
≤0.20
impur.
Si
0-0.15
≤0.15
impur.
Impurities
≤0.05 ea., ≤0.15 tot.
<0.03 ea., <0.10 tot.
<0.03 ea., <0.10 tot.



Regarding claim 9,
	The products of WO '196 may be selected to meet these recited properties.

Regarding property a):
	The EAC resistance of the products of WO '196 is at least 80 days [0039].  This property is measured as the minimum life without failure of a short-transverse (ST) sample strained at 85% of the tensile yield strength in the ST direction at 85% relative humidity at a temperature of 70°C [0049].  While the stress level of the products of WO '196 is at a greater level than the recited property (85% in WO '196 vs. the recited 80%), this higher stress level inherently leads to an earlier failure time due to the greater amount of force acting upon the sample; additionally note the longer requirement for the samples of WO '196 stressed at 60% of the yield strength (least 90 days [0040]) and the larger number of days to failure in the tested samples (Tables 4a, 4b, 5b, 8, 13, 19).
Regarding property b):
	The longitudinal (i.e., L) tensile yield strength of the products of WO '196 are measured from the T/4 location (i.e., quarter thickness) [0044].  The tensile yield strength of the products of WO '196 are at least 63 ksi (63,000 lbf/in2 or 434.37 MPa) [0032].  Thus, one of ordinary skill in the art may select a thickness of the product of WO '196 that meets the expression of 515-0.279*t, such as a thickness of 300 mm, which would yield a required yield strength of 431.3 MPa; the products of WO '196 meet this property with a minimum yield strength of 434.37 MPa.
Regarding property c):
	The plane strain fracture toughness (i.e., K1C toughness in the L-T direction) of the products of WO '196 are measured from the T/4 location (i.e., quarter thickness) [0046].  The K1C toughness in the L-T direction of the products of WO '196 are at least 25 ksi√in (27.471 MPa√m) [0034].  Thus, one of ordinary skill in the art may select a thickness of the product of WO '196 that meets the expression of 42-0.1*t, such as a thickness of 200 mm, which would yield a required yield strength of 22 MPa√m; the products of WO '196 meet this property with a minimum toughness of 27.471 MPa√m.
Regarding claim 10,
The thickness of the wrought products is 1.5-12 inches [0030] (i.e., about 38-305 mm), a range that continues to overlap with the claimed range of 25-200 mm.
Regarding claim 11,
	WO '196 discloses that its wrought Al alloy products are suitable for parts in aircraft structural components in wings, spars, and frames [0041].
Regarding claim 16,
	The composition of WO '196 may be selected by one of ordinary skill in the art to consist essentially of the recited components, balance Al.
Regarding claim 17,
	The composition of WO '196 may be selected by one of ordinary skill in the art to consist only of the recited components, balance Al.
Regarding claim 18,
	The products of WO '196 may be selected to meet these recited properties.
Regarding property a):
	The EAC resistance of the products of WO '196 is at least 80 days [0039].  This property is measured as the minimum life without failure of a short-transverse (ST) sample strained at 85% of the tensile yield strength in the ST direction at 85% relative humidity at a temperature of 70°C [0049].  While the stress level of the products of WO '196 is at a greater level than the recited property (85% in WO '196 vs. the recited 80%), this higher stress level inherently leads to an earlier failure time due to the greater amount of force acting upon the sample; additionally note the longer requirement for the samples of WO '196 stressed at 60% of the yield strength (least 90 days [0040]) and the larger number of days to failure in the tested samples (Tables 4a, 4b, 5b, 8, 13, 19).
Regarding property b):
	The longitudinal (i.e., L) tensile yield strength of the products of WO '196 are measured from the T/4 location (i.e., quarter thickness) [0044].  The tensile yield strength of the products of WO '196 are at least 63 ksi (63,000 lbf/in2 or 434.37 MPa) [0032], and may be selected to be above 66 ksi (455.054 MPa).  Thus, one of ordinary skill in the art may select a thickness of the product of WO '196 that meets the expression of 535-0.279*t, such as a thickness of 300 mm, which would yield a required yield strength of 451.3 MPa; the products of WO '196 may be selected to meet this property with a yield strength of 455.054 MPa.
Regarding property c):
	The plane strain fracture toughness (i.e., K1C toughness in the L-T direction) of the products of WO '196 are measured from the T/4 location (i.e., quarter thickness) [0046].  The K1C toughness in the L-T direction of the products of WO '196 are at least 25 ksi√in (27.471 MPa√m) [0034].  Thus, one of ordinary skill in the art may select a thickness of the product of WO '196 that meets the expression of 47-0.1*t, such as a thickness of 200 mm, which would yield a required yield strength of 27 MPa√m; the products of WO '196 meet this property with a minimum toughness of 27.471 MPa√m.
Regarding claim 20,
The thickness of the wrought products is 1.5-12 inches [0030] (i.e., about 38-305 mm), a range that continues to overlap with the claimed range of 50-150 mm.

Claims 1-11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0150578 A1.
Regarding claim 1,
	US '578 discloses a rolled, extruded, and/or forged product (abstract) with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt% except for ratios).
Element
Claim 1
US '578
Overlap
Zn
6.70-7.40
6.7-7.3
6.7-7.3
Mg
1.50-1.80
1.0-2.0
1.50-1.80
Cu
2.20-2.60
1.9-2.5
2.20-2.5
Cu/Mg
≥1.30
0.95-2.5
1.30-2.5
Zr
0.04-0.14
0.04-0.15
0.04-0.14
Mn
0-0.5
≤0.05
≤0.05
Ti
0-0.15
≤0.05
≤0.05
V
0-0.15
≤0.05
≤0.05
Cr
0-0.25
≤0.05
≤0.05
Fe
0-0.15
≤0.15
≤0.15
Si
0-0.15
≤0.15
≤0.15
Impurities
≤0.05 ea., ≤0.15 tot.
≤0.05 ea., ≤0.15 tot
≤0.05 ea., ≤0.15 tot


The thickness of the products may be selected to be greater than 20 mm [0030].
As set forth in MPEP 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2,
	The claimed range of 2.35-2.55 wt% Cu continues to substantially overlap with the Cu range of US '578 from 2.35-2.50 wt%.


Regarding claim 3,
	The claimed maximum Cu/Mg ratio of 1.7 continues to substantially overlap with the Cu/Mg range of US '578 from 1.3-1.7.
Regarding claim 4,
	The claimed Cu/Mg ratio of 1.35-1.65 continues to substantially overlap with the Cu/Mg range of US '578 from 1.35-1.65.
Regarding claim 5,
	The Zn/Mg ratio of US '578 is 3.35 (6.7/2.0) to 7.3 (7.3/1.0), a range that overlaps with the claimed range of 4.0-4.6.
Regarding claim 6,
	The total amount of Cu+Mg of US '578 is 2.9-4.5 wt%, a range that overlaps with the claimed range of at least 3.8 wt%.
Regarding claim 7,
	One of ordinary skill in the art may select a composition from within the disclosed ranges of US '578 that meets a limitation of wherein the total amount of Zn, Cu, and Mg is above 10.7 wt%; see the table below (all values in wt% except for ratios).
Element
Claim 7
US '578
Selected
Zn
6.70-7.40
6.7-7.3
7.20
Mg
1.50-1.80
1.0-2.0
1.60
Cu
2.20-2.60
1.9-2.5
2.30
Cu/Mg
≥1.30
0.95-2.5
1.4375
Zn+Cu+Mg
≥10.7
9.6-11.8
11.10
Zr
0.04-0.14
0.04-0.15
0.10
Mn
0-0.5
≤0.05
impur.
Ti
0-0.15
≤0.05
impur.
V
0-0.15
≤0.05
impur.
Cr
0-0.25
≤0.05
impur.
Fe
0-0.15
≤0.15
impur.
Si
0-0.15
≤0.15
impur.
Impurities
≤0.05 ea., ≤0.15 tot.
≤0.05 ea., ≤0.15 tot
≤0.05 ea., ≤0.15 tot

Regarding claim 8,
	One of ordinary skill in the art may select a composition from within the disclosed ranges of US '578 that meets a limitation of wherein the total amount of Zn, Cu, and Mg is above 11.2 wt%; see the table below (all values in wt% except for ratios).
Element
Claim 7
US '578
Selected
Zn
6.70-7.40
6.7-7.3
7.40
Mg
1.50-1.80
1.0-2.0
1.60
Cu
2.20-2.60
1.9-2.5
2.40
Cu/Mg
≥1.30
0.95-2.5
1.5
Zn+Cu+Mg
≥10.7
9.6-11.8
11.40
Zr
0.04-0.14
0.04-0.15
0.10
Mn
0-0.5
≤0.05
impur.
Ti
0-0.15
≤0.05
impur.
V
0-0.15
≤0.05
impur.
Cr
0-0.25
≤0.05
impur.
Fe
0-0.15
≤0.15
impur.
Si
0-0.15
≤0.15
impur.
Impurities
≤0.05 ea., ≤0.15 tot.
≤0.05 ea., ≤0.15 tot
≤0.05 ea., ≤0.15 tot


Regarding claim 9,
	US '578 is silent as to their products possessing the recited properties a-c.
	However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)."
	Further, per MPEP 2112.01(II): "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
	The product of the prior art may be selected by one of ordinary skill in the art to possess an identical composition.
	Therefore, a prima facie case of obviousness has been established against the claim.
Regarding claim 10,
The thickness of the products of US '578 may be selected to be above 10 mm, such as more than 60mm [0047], a range that continues to overlap with the claimed range of 25-200 mm.
Regarding claim 11,
	US '578 discloses that its Al alloy products are suitable for parts in aircraft structural components in wings, spars, and frames [0028].
Regarding claim 16,
	The composition of US '578 may be selected by one of ordinary skill in the art to consist essentially of the recited components, balance Al.
Regarding claim 17,
	The composition of US '578 may be selected by one of ordinary skill in the art to consist only of the recited components, balance Al.
Regarding claim 18,
	US '578 is silent as to their products possessing the recited properties a-c.
	However, per MPEP 2112.01(I): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)."
	Further, per MPEP 2112.01(II): "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
	The product of the prior art may be selected by one of ordinary skill in the art to possess an identical composition.
	Therefore, a prima facie case of obviousness has been established against the claim.
Regarding claim 20,
The thickness of the products of US '578 may be selected to be above 10 mm, such as more than 60mm [0047], a range that continues to overlap with the claimed range of 25-200 mm.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-11, 16-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/650,285 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compositional ranges and properties substantially overlap with one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738